DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 03/07/2022. This Action is made FINAL.

Claims 1-24 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1 and 11 removing the term “machine” from “a first machine user interface” and “a second machine user interface” now has all claims using consistence language in reference to the first and second user interfaces and therefore the objection is withdrawn.

Amendments to claims 7 and 17 replacing the phrase “a corresponding remotely manually controlled articulation of the work machine” with “a corresponding articulation of the work machine” further clarifies what is claimed and therefore the objection is withdrawn.

Amendment to claim 24 correcting “initiating…the first autonomous task” to “initiating… the second autonomous task” makes clear the intended claim and therefore the objection is withdrawn.

Amendment to claim 17 correcting the dependency to “the method of claim 11” clarifies the dependency and therefore the objection is withdrawn.

Amendments to claims 10 and 20 removes limitations lacking written description and therefore the rejections under 35 U.S.C. 112(a) are withdrawn.

Amendment to claim 21 changing the language from “the path” to “a path” no longer lack antecedent basis and therefor the rejection under 35 U.S.C. 112(b) to claims 21 and 22 are withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(2) are moot as amendments introduce limitations not considered in previous office action.

Applicant’s arguments, see Remarks pages 10-12, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 are moot as amendments to independent claims introduce limitations not considered in previous office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 12 recite the limitation “wherein the one or more input devices of the first user interface are configured to receive input from the operator defining one or more characteristics of the autonomous task” however, claims 1 and 11 (on which claims 2 and 12 are dependent respectively) recite the limitation “wherein the input from the operator related to autonomous tasks include the operator choosing the autonomous task from a list of autonomous task, reviewing parameters of the selected autonomous task, and changing the parameters of the selected autonomous task”. Due to this limitation in the independent claim it is unclear if the dependent claim further narrows the scope or is directed towards another limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claim(s) 1, 3-6, 11, 13-16, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and further in view of Hiramatsu (US 20190227561 A1) henceforth referred to as Hiramatsu.

14. 	Regarding Claim 1 Nelson teaches
A work machine remote control console, the console comprising(Col 3 line 54-56 :  “The control system 102 (FIGS. 2-3) disclosed herein includes a Machine Automation System (MAS) 120 disposed on the machine 100 and an off-board system 122.”): 
at least one wireless communication module configured for wireless communication 
with a work machine (Col 4 line 7-13 : “The off-board system 122 (primarily, FIG. 3) may include a ROS 164, an Area Isolation System (AIS) Monitoring System 166, an off-board transceiver 168, an off-board Local Area Network (“Off-board LAN”) 170 and one or more LOS operator consoles 184 (see FIG. 2).” , Col 3 line 54-63 : “The control system 102 (FIGS. 2-3) disclosed herein includes a Machine Automation System (MAS) 120 disposed on the machine 100 and an off-board system 122. The MAS 120 (FIG. 2) includes a plurality of Vehicle Electronic Control Modules (ECM)s 124, a local transceiver 126, an Ethernet Local Area Network (LAN) 128, a first Controller Area Network (CAN) 130, a second CAN 132, an Autonomy Electronic Control Module (AECM) 134, an environment monitoring system 136, a Remote Shutdown Module (RSM) 138 and a service port 140.”, Col 4 line 49- 59: “The (input) control signals to the machine ECM 172 may be received from the LOS operator console 184 (via the (on-board) LOS transceiver 160 and the second CAN 132), or the AECM 134 (FIG. 2). In addition, a safety control signal may be received by the machine ECM 172 from the RSM 138, as explained later herein. The control signals received from the AECM 134 may be based on control signals output by the ROS ECM 186 (FIG. 3), transmitted from the off-board transceiver 168 to the local transceiver 126 (FIG. 2), and then communicated to the AECM 134 via the local router 162, first switch 206 and Ethernet LAN 128.”, Fig. 3, Fig. 3 shows the off-board-transceiver 168 as part of the off-board system 122); 
a first user interface comprising one or more input devices configured to receive input from an operator related to autonomous tasks of the work machine (Col 21 line 24-44 : “The first input device 246 may be a first joystick or the like, and is configured to transmit input signals to the ROS ECM 186 (FIG. 2) for processing and communicating to the machine 100, via the off-board transceiver 168 (FIG. 3), for specific operations related to an implement 110 (FIG. 1) of the machine 100 such as, but not limited to, the bucket 114. For example, movement of the first input device 246 may control operation of the implement 110 such that forward movement lowers the implement 110, backward movement raises the implement 110, leftward movement tilts the implement 110 back, and rightward movement controls the implement 110 to dump. Moreover, the first input device 246 includes a plurality of implement control buttons which, when engaged, control operations related to the implement 110 including but not limited to: initiating a next machine operation, turning on/off the autonomous mode, initiating an autonomous loading operation, initiating a next goal operation, initiating an autopilot activation operation, initiating an ejector bucket operation, initiating a bucket counter increment operation, and initiating an operation to raise engine rotations per minute (rpm).” Fig. 7, Fig. 7 shows the first input device 246 as part of the ROS 164 and the first input device 246 may be part of a first user interface for the operator to input commands related to autonomous tasks of the work machine.)
 and one or more output devices configured to output information related to the autonomous tasks to the operator (Col 3 line 51-56 : “The ROS 164 includes a frame 222 (FIG. 5) and a seat 224 configured to receive an operator. The ROS 164 further includes the ROS ECM 186 (FIG. 3), a first interface device 226, a second interface device 228, and an AIS 232. In some embodiments, the ROS 164 may further include a third interface device 230 and/or a fire suppression switch 254.”, Col 19 line 57-67, Col 20 line 1 – 4 : “The first interface device 226 includes a first interface processor 234 and a first interface memory 236 in communication with the first interface processor 234. In an embodiment, the first interface device 226 may be a touch-based display interface configured to receive touch-based input from an operator's bare or gloved finger and/or a conductive stylus. The first interface processor 234 may be implemented by one or more microprocessors or other processors well-known in the art. The first interface processor 234 may execute machine-readable instructions to receive, and display on the first interface device 226, real-time situational awareness features of the machine 100 such as, but not limited to, speed, fuel level, engine temperature, and gage levels, and live video received from the IP camera(s) 198.”, The combination of the first interface device 226 and the first input device 246 together may be considered a first user interface, the display configured to display real-time situational awareness features of the machine such as speed can be considered information related to the autonomous tasks such as autonomously moving from one location to another (autopilot) .); and 
a second user interface comprising one or more input devices usable by the operator to manually control operation of the work machine (Col 21 line 45 – 67 : “The second input device 248 (FIG. 3) may be a second joystick or the like and is configured to transmit input signals to the ROS ECM 186 for processing and communicating to the machine 100, via an off-board transceiver 168, for specific operations related to controlling motion thereof. For example, movement of the second input device 248 controls movement and steering of the machine 100 such that forward movement propels the machine 100 in a forward direction, backward movement propels the machine 100 in a reverse direction, leftward movement turns the machine 100 left, and rightward movement turns the machine 100 right.”, Fig. 7, Fig. 7 shows the second input device 248 as part of the ROS 164, further movement of the second input device corresponding to the movement of the machine as disclosed describes manual control of a work machine.), 
wherein the first and second user interfaces are configured to receive information from and transmit information to the work machine via the at least one communication module(Col 3 line 54-63 : “The control system 102 (FIGS. 2-3) disclosed herein includes a Machine Automation System (MAS) 120 disposed on the machine 100 and an off-board system 122. The MAS 120 (FIG. 2) includes a plurality of Vehicle Electronic Control Modules (ECM)s 124, a local transceiver 126, an Ethernet Local Area Network (LAN) 128, a first Controller Area Network (CAN) 130, a second CAN 132, an Autonomy Electronic Control Module (AECM) 134, an environment monitoring system 136, a Remote Shutdown Module (RSM) 138 and a service port 140.”, Col 8 line 57-67 : “The local transceiver 126 is configured to receive (wirelessly) control signals, a mine map 300, safety signals and data from the off-board transceiver 168 (FIG. 3), and is configured to transmit data from the MAS 120 (FIG. 2) to the off-board transceiver 168 (FIG. 3). The received control signals may be generated by a ROS ECM 186 (based on operator input received from the second and third interface devices 228, 230 and the first and second input devices 246, 248) and may control the operation of the machine 100 (FIG. 1) and its systems (e.g., the environment monitoring system 136 (FIG. 2)).”, Col 9 line 3-17 : “The data transmitted by the local transceiver 126 (FIG. 2) to the off-board transceiver 168 (FIG. 3) may include video data (captured by one or more IP cameras 198), audio data (captured by the microphone 200) related to the operation of the machine 100 (FIG. 1) and the work area adjacent to the machine 100, positioning data (including, but not limited to, positional (related) information for the machine 100, distance measurement information, scan data (for the physical mine walls 326 and mine environment) from the LADARs 202 (FIG. 2), machine 100 operational or health related data, and other information collected and transmitted to the off-board system 122 for monitoring/logging by the ROS ECM 186 (FIG. 3), or display/replaying (e.g., video data and audio data) on, for example, the first, second or third interface devices 226, 228, 230.”). However, Nelson does not explicitly teach wherein the input from the operator related to autonomous tasks include the operator choosing the autonomous task from a list of autonomous tasks, reviewing parameters of the selected autonomous task, and changing the parameters of the selected autonomous task.

However, in the same field of endeavor (control of work machines) Hiramatsu teaches a system wherein the input from the operator related to autonomous tasks include the operator choosing the autonomous task from a list of autonomous tasks, reviewing parameters of the selected autonomous task, and changing the parameters of the selected autonomous task (para [0093] line 1-7 : “The display device 113 of the remote control device 112 is a touch panel, and an initial screen appears when the remote control device 112 is started by turning the power on. As illustrated in FIG. 3, the initial screen displays a tractor setting button 201, a field setting button 202, a route generation setting button 203, a data transfer button 204, a work start button 205, and an exit button 206.”,para [0097] line 1-2 : “When the tractor type is set, a setting screen for an attachment position of the moving GPS antenna 34 appears.”, para [0098] line 1-8 : “When the attachment position of the moving GPS antenna 34 is set, a screen for setting the size and shape of a work machine to be attached to the tractor and the position of the work machine appears. With respect to the position of the work machine, a position is selected from a position in a front portion, a position between the front wheels and the rear wheels, a position in a rear portion, and an offset position.”, para [0099] line 1-6 : “When setting of the work machine is completed, a screen for setting a vehicle speed during work, an engine revolution speed during work, a vehicle speed during turning, and an engine revolution speed during turning appears. The vehicle speed during work can be made different between an outward path and a return path.”, para [0103] 2-9 : “When new field setting is selected, as illustrated in FIG. 4, the tractor (the autonomous travel work vehicle 1) is positioned at a corner A of four corners in a field H, and a button “measurement start” is touched. Thereafter, the tractor is caused to travel along the outer periphery of the field H, and a field shape is registered. Subsequently, from the registered field shape, an operator registers corner positions A, B, C, and D and inflexion points to specify a field shape.”, para [0106] line 1-4 : “When the OK button is touched in the field setting, a route generation setting appears. The route generation setting can also be performed by touching the route generation setting button 203 on the initial screen.”,  Fig. 3, Fig. 3 shows icons pertaining to the selection of the autonomous task, where the selection of autonomous task is carried out by selection of a work machine and a field. Further the parameters of the work vehicle being set in conjunction with the field is the input of an operator related to an autonomous task where the operator is changing the parameters of the selected autonomous task. ).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the off-board system of Nelson with the system of Hiramatsu to enhance “work efficiency by providing a work vehicle that can reduce a burden on work of placing a work vehicle (autonomous travel work vehicle) at a work start position, and by providing a travel region specifying device that can reduce erroneous setting of a route outside a travel region in setting a route of the work vehicle that can autonomous travel”. (Hiramatsu para [0010] line 3-9)


15.	Regarding Claim 3, the combination of Nelson and Hiramatsu teaches
The console of claim 1, further Nelson teaches wherein the one or more input devices of the first user interface are configured to receive input from the operator to command the work machine to initiate an autonomous task ( Col 21 line 35-44 : “Moreover, the first input device 246 includes a plurality of implement control buttons which, when engaged, control operations related to the implement 110 including but not limited to: initiating a next machine operation, turning on/off the autonomous mode, initiating an autonomous loading operation, initiating a next goal operation, initiating an autopilot activation operation, initiating an ejector bucket operation, initiating a bucket counter increment operation, and initiating an operation to raise engine rotations per minute (rpm).”).

16.	Regarding Claim 4, the combination of Nelson and Hiramatsu teaches
The console of claim 1, further Nelson teaches wherein the one or more input devices of the first user interface are configured to receive input from the operator to command the work machine to cease an autonomous task( Col 21 line 35-44 : “Moreover, the first input device 246 includes a plurality of implement control buttons which, when engaged, control operations related to the implement 110 including but not limited to: initiating a next machine operation, turning on/off the autonomous mode, initiating an autonomous loading operation, initiating a next goal operation, initiating an autopilot activation operation, initiating an ejector bucket operation, initiating a bucket counter increment operation, and initiating an operation to raise engine rotations per minute (rpm).”).

17.	Regarding Claim 5, the combination of Nelson and Hiramatsu teaches
The console of claim 1, further Nelson teaches wherein the one or more output devices of the first user interface comprises a display device configured to output information related to the autonomous tasks to the operator (Col 9 line 3-17 : “The data transmitted by the local transceiver 126 (FIG. 2) to the off-board transceiver 168 (FIG. 3) may include video data (captured by one or more IP cameras 198), audio data (captured by the microphone 200) related to the operation of the machine 100 (FIG. 1) and the work area adjacent to the machine 100, positioning data (including, but not limited to, positional (related) information for the machine 100, distance measurement information, scan data (for the physical mine walls 326 and mine environment) from the LADARs 202 (FIG. 2), machine 100 operational or health related data, and other information collected and transmitted to the off-board system 122 for monitoring/logging by the ROS ECM 186 (FIG. 3), or display/replaying (e.g., video data and audio data) on, for example, the first, second or third interface devices 226, 228, 230.”, Data related to the operation of the machine including positional data, audio data related to the operation of the machine, monitoring or logging for display on the first user interface would be data related to an autonomous task when the machine is operating in an autonomous mode.).

18. 	Regarding Claim 6, the combination of Nelson and Hiramatsu teaches
The console of claim 1, further Nelson teaches wherein the one or more input devices and the one or more output devices of the first user interface comprises a touchscreen device configured to receive input from and generate output to the operator (Col 19 line 59-67, Col 20 line 1-3 : “In an embodiment, the first interface device 226 may be a touch-based display interface configured to receive touch-based input from an operator's bare or gloved finger and/or a conductive stylus. The first interface processor 234 may be implemented by one or more microprocessors or other processors well-known in the art. The first interface processor 234 may execute machine-readable instructions to receive, and display on the first interface device 226, real-time situational awareness features of the machine 100 such as, but not limited to, speed, fuel level, engine temperature, and gage levels, and live video received from the IP camera(s) 198.”).

19. 	As per Claim 11 it recites a method with limitations substantially the same as claim 1 above and is therefore rejected for the same reason.

20. 	As per Claim 13 it recites a method with limitations substantially the same as claim 3 above and is therefore rejected for the same reason

21. 	As per Claim 14 it recites a method with limitations substantially the same as claim 4 above and is therefore rejected for the same reason

22. 	As per Claim 15 it recites a method with limitations substantially the same as claim 5 above and is therefore rejected for the same reason

23. 	As per Claim 16 it recites a method with limitations substantially the same as claim 6 above and is therefore rejected for the same reason

24. 	Regarding Claim 23, the combination of Nelson and Hiramatsu teaches
The method of claim 11, further Nelson teaches wherein executing, by a remote control console, at least one of a remotely manually controlled task and an autonomous task with the work machine comprises: manually propelling, by the remote control console, the work machine into a first starting position for a first autonomous task (Col 3 line 42-48 : “(4) semi-autonomously by a remote operator using video, audio or other positioning information/data and machine information to guide the machine 100 as well as utilizing autonomous control for selected functions/operations of the machine 100 (“semi-autonomous mode” or “guidance mode”); or (5) autonomously by a computer or computer system (“autonomous mode”).” ); and -18- initiating, by the remote control console, the first autonomous task with the work machine from the first starting position  ( Col 21 line 35-44 : “Moreover, the first input device 246 includes a plurality of implement control buttons which, when engaged, control operations related to the implement 110 including but not limited to: initiating a next machine operation, turning on/off the autonomous mode, initiating an autonomous loading operation, initiating a next goal operation, initiating an autopilot activation operation, initiating an ejector bucket operation, initiating a bucket counter increment operation, and initiating an operation to raise engine rotations per minute (rpm).”, Manual control of the work machine to a location and then initiating by the remote control an autonomous loading operation would be manually propelling a work machine into a first starting position for a first autonomous task and imitating the first autonomous task from the first starting position).

25. 	Regarding Claim 24, the combination of Nelson and Hiramatsu teaches
The method of claim 23, further Nelson teaches further comprising: manually propelling, by the remote control console, the work machine into a second starting position for a second autonomous task; and initiating, by the remote control console, the first autonomous task with the work machine from the second starting position (Col 21 line 35-44 : “Moreover, the first input device 246 includes a plurality of implement control buttons which, when engaged, control operations related to the implement 110 including but not limited to: initiating a next machine operation, turning on/off the autonomous mode, initiating an autonomous loading operation, initiating a next goal operation, initiating an autopilot activation operation, initiating an ejector bucket operation, initiating a bucket counter increment operation, and initiating an operation to raise engine rotations per minute (rpm).”, The operator after completion of the autonomous loading operation moving the work machine manually to another location and imitating any next goal operation would be an instance of manually propelling the work machine into a second starting positions for a second autonomous task and imitating the “second” autonomous task with the work machine from the second starting position. ).

26.	Claims 2, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Hiramatsu and further in view of Halder.

27.	Regarding Claim 2, the combination of Nelson and Hiramatsu teaches
The console of claim 1, but does not explicitly teach wherein the one or more input devices of the first user interface are configured to receive input from the operator defining one or more characteristics of the autonomous tasks.

However, in the same field of endeavor (remote control of autonomous work machines) Halder teaches a remote autonomous vehicle management system wherein the one or more input devices of the first user interface are configured to receive input from the operator defining one or more characteristics of the autonomous tasks.  (para [0056] line 1-6 : “ Autonomous vehicle management system 122 (also referred to as a controller system) is configured to process data describing the state of autonomous vehicle 120 and the state of the autonomous vehicle's environment, and based upon the processing, control one or more autonomous functions or operations of autonomous vehicle 120.”, para [0057] line 10-12 : “In alternative embodiments, autonomous vehicle management system 122 can also be remote from autonomous vehicle 120.”, para [0058] line 18-21 : “Autonomous vehicle management system 122 may send instructions or commands to vehicle systems 112 to cause the actions be performed by the systems of vehicles systems 112.”, para [0060] line 3-10 : “Autonomous vehicle management system 122 may comprise multiple systems or subsystems communicatively coupled to each other via one or more communication channels. In the embodiment depicted in FIG. 2A, the subsystems include a sensors interface subsystem 210, a localization subsystem 202, a perception subsystem 204, a planning subsystem 206, a controls subsystem 208, and an information subsystem 212.”, para [0083] line 1-5 : “In addition to the internal map generated by perception subsystem 204, planning subsystem 206 may also receive various other inputs that it uses in generating the plan of action for autonomous vehicle 120. These inputs may include, without limitation:”, para [0083](d) line1-9 : “(d) Information identifying safety considerations. These may also be provided to the autonomous vehicle by an end user/operator, etc. using APIs provided by autonomous vehicle 120 or via metadata configured for autonomous vehicle 120. Examples of these considerations include, without limitation: always stay within the lane, maintain certain distance from any object at all time, a dump truck is not to make more than a 30 degree turn, a loader B is not to climb over a grade more than 15 degrees, etc.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify , the combination of Nelson and Hiramatsu with the autonomous vehicle management system of Halder to “…improve the safety of autonomous systems such as autonomous vehicles, autonomous machines, and the like”(Halder para [0006] line 1-3).

28. 	As per Claim 12 it recites a method with limitations substantially the same as claim 2 above and is therefore rejected for the same reason.

29. 	Regarding Claim 21, the combination of Nelson and Hiramatsu teaches 
The method of claim 11, further Nelson teaches wherein executing, by a remote control console, at least one of a remotely manually controlled task and an autonomous task with the work machine comprises: initiating, by the remote control console, a first autonomous task with the work machine (Col 21 line 35-44 : “Moreover, the first input device 246 includes a plurality of implement control buttons which, when engaged, control operations related to the implement 110 including but not limited to: initiating a next machine operation, turning on/off the autonomous mode, initiating an autonomous loading operation, initiating a next goal operation, initiating an autopilot activation operation, initiating an ejector bucket operation, initiating a bucket counter increment operation, and initiating an operation to raise engine rotations per minute (rpm).”);. But does not explicitly teach detecting an object in the path of the work machine; and ceasing, by the remote control console, the first autonomous task.

However, in the same field of endeavor (remote control of autonomous work machines) Halder teaches a remote autonomous vehicle management system detecting an object in the path of the work machine; and ceasing, by the remote control console, the first autonomous task (para [0041] line 1-26 : “In certain embodiments, the autonomous vehicle management system is configured to receive sensor data from one or more sensors associated with an autonomous vehicle. Based upon this sensor data, the autonomous vehicle management system is configured to generate and keep updated an internal map for the autonomous vehicle, where the internal map includes information representative of the autonomous vehicle's state of the autonomous vehicle's environment (e.g., objects detected in the vehicle's environment). Based upon the internal map and based upon other inputs, such as the goal (e.g., change lanes, turn left/right, perform a specialized operation such as digging, scooping, etc.) to be performed by the autonomous vehicle, safety considerations, and the like, the autonomous vehicle management system is configured to generate a plan of action for the autonomous vehicle such that the goal is achieved in a safe manner. The plan of action may identify a sequence of one or more planned actions to be performed by the autonomous vehicle in order for the autonomous vehicle to achieve the goal in a safe manner. The autonomous vehicle management system may then control one or more vehicle systems (e.g., braking system, steering system, propulsion system for driving the autonomous vehicle, electrical systems, auxiliary systems (e.g., systems for outputting information to a driver or passenger of the autonomous vehicle) to perform the actions in the plan of action.”, para [0057] line 10-12 : “In alternative embodiments, autonomous vehicle management system 122 can also be remote from autonomous vehicle 120” , para [0083](d) line1-9 : “(d) Information identifying safety considerations. These may also be provided to the autonomous vehicle by an end user/operator, etc. using APIs provided by autonomous vehicle 120 or via metadata configured for autonomous vehicle 120. Examples of these considerations include, without limitation: always stay within the lane, maintain certain distance from any object at all time, a dump truck is not to make more than a 30 degree turn, a loader B is not to climb over a grade more than 15 degrees, etc.”, The system taking into account detailed environmental information regarding objects in the environment and generating a plan of action to achieve and end goal such as autonomously traveling to a location or performing other autonomous tasks in a safe manner suggests that the system initiates an autonomous tasks and when an object is detected the system may remotely determine to stop the machine.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify , the combination of Nelson and Hiramatsu with the autonomous vehicle management system of Halder to “…improve the safety of autonomous systems such as autonomous vehicles, autonomous machines, and the like”(Halder para [0006] line 1-3).

30. 	Regarding Claim 22, the combination of Nelson, Hiramatsu, and Halder teaches
The method of claim 21, further Halder teaches further comprising reinitiating, by the remote control console, the first autonomous task with the work machine (para [0041] line 17-20 : “The plan of action may identify a sequence of one or more planned actions to be performed by the autonomous vehicle in order for the autonomous vehicle to achieve the goal in a safe manner.”, The sequence of planned actions for the autonomous vehicle to achieve a goal would, in the case of the machine stopping an autonomous action given an object was detected, require the reinitiating of the autonomous action to complete the goal).

31. 	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, in view of Hiramatsu and further in view of Yoshimoto.

32. 	Regarding Claim 7, the combination of Nelson and Hiramatsu teaches
The console of claim 1, but does not explicitly teach wherein the one or more input devices of the second user interface comprises one or more operator controls, an articulation of one or more of which by the operator causes a corresponding articulation of the work machine.

However in the same field of endeavor (remote control of a work machine) Yoshimoto teaches a remote operation input unit wherein the one or more input devices of the second user interface comprises one or more operator controls, an articulation of one or more of which by the operator causes a corresponding articulation of the work machine(para [0041] line 1-10 : “The operation input unit 101 includes an input interface (not shown) for the operator to manually operate the work machine 200, and acquires the operation of the input interface performed by the operator as operation input information. The input interface is, for example, a joystick lever (hereinafter referred to as a lever) in the remote controller. A plurality of levers may be mounted on the remote controller. The operation input unit 101 may be shaped like various operation levers provided in a driver's seat of the ordinary work machine 200.”, para [0042] line 3-21 : “The sensor unit 102 acquires the operation input information acquired by the operation input unit 101 as an operation signal. The operation signal acquired by the sensor unit 102 is, for example, serial data or the like, and is transmitted to the control unit 103. Further, when a plurality of levers are mounted on the remote controller, for example, one lever may be inclinable in the two axial directions that are orthogonal to each other, and two drive mechanisms of the work machine 200 may be operated by operations in the respective axial directions. For example, when the work machine 200 is a backhoe, the bucket and the boom may be operated by the operator operating a right hand lever included in the remote controller, and the arm may be operated and rotated by operating a left hand lever included in the remote controller. That is, the operation signal acquired by the sensor unit 102 includes an inclined angle (hereinafter referred to as an steering angle) of each lever in the axial direction. The sensor unit 102 acquires the operation signal every predetermined time and sequentially acquires the latest value.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nelson and Hiramatsu with the operation input unit of Yoshimoto to “…more stably and efficiently implement remote operations of devices such as unmanned mobile bodies in a communication network in which a communication delay and a delay fluctuation occur” (Yoshimoto para [0005] line 3-6).

33. 	Regarding Claim 8 the combination of Nelson, Hiramatsu, and Yoshimoto teaches
The console of claim 7, Nelson further teaches wherein the one or more operator controls comprises at least one of a machine propel control, a machine steering control, a machine power control, a machine brake control, a machine gear control, and a machine implement control (Col 21 line 45-56 : “The second input device 248 (FIG. 3) may be a second joystick or the like and is configured to transmit input signals to the ROS ECM 186 for processing and communicating to the machine 100, via an off-board transceiver 168, for specific operations related to controlling motion thereof. For example, movement of the second input device 248 controls movement and steering of the machine 100 such that forward movement propels the machine 100 in a forward direction, backward movement propels the machine 100 in a reverse direction, leftward movement turns the machine 100 left, and rightward movement turns the machine 100 right.”).

34.	As per Claim 17 it recites a method with limitations substantially the same as claim 7 above and is therefore rejected for the same reason. 

35. 	As per Claim 18 it recites a method with limitations substantially the same as claim 8 above and is therefore rejected for the same reason.

36. 	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson.

37. 	Regarding Claim 9 Nelson teaches
A work machine remote control console (Col 3 line 54-56 :  “The control system 102 (FIGS. 2-3) disclosed herein includes a Machine Automation System (MAS) 120 disposed on the machine 100 and an off-board system 122.”), the console comprising:
at least one wireless communication module configured for wireless communication with a work machine (Col 4 line 7-13 : “The off-board system 122 (primarily, FIG. 3) may include a ROS 164, an Area Isolation System (AIS) Monitoring System 166, an off-board transceiver 168, an off-board Local Area Network (“Off-board LAN”) 170 and one or more LOS operator consoles 184 (see FIG. 2).” , Col 3 line 54-63 : “The control system 102 (FIGS. 2-3) disclosed herein includes a Machine Automation System (MAS) 120 disposed on the machine 100 and an off-board system 122. The MAS 120 (FIG. 2) includes a plurality of Vehicle Electronic Control Modules (ECM)s 124, a local transceiver 126, an Ethernet Local Area Network (LAN) 128, a first Controller Area Network (CAN) 130, a second CAN 132, an Autonomy Electronic Control Module (AECM) 134, an environment monitoring system 136, a Remote Shutdown Module (RSM) 138 and a service port 140.”, Col 4 line 49- 59: “The (input) control signals to the machine ECM 172 may be received from the LOS operator console 184 (via the (on-board) LOS transceiver 160 and the second CAN 132), or the AECM 134 (FIG. 2). In addition, a safety control signal may be received by the machine ECM 172 from the RSM 138, as explained later herein. The control signals received from the AECM 134 may be based on control signals output by the ROS ECM 186 (FIG. 3), transmitted from the off-board transceiver 168 to the local transceiver 126 (FIG. 2), and then communicated to the AECM 134 via the local router 162, first switch 206 and Ethernet LAN 128.”, Fig. 3, Fig. 3 shows the off-board-transceiver 168 as part of the off-board system 122);
a first user interface comprising one or more input devices configured to receive input from an operator related to autonomous tasks of the work machine (Col 21 line 24-44 : “The first input device 246 may be a first joystick or the like, and is configured to transmit input signals to the ROS ECM 186 (FIG. 2) for processing and communicating to the machine 100, via the off-board transceiver 168 (FIG. 3), for specific operations related to an implement 110 (FIG. 1) of the machine 100 such as, but not limited to, the bucket 114. For example, movement of the first input device 246 may control operation of the implement 110 such that forward movement lowers the implement 110, backward movement raises the implement 110, leftward movement tilts the implement 110 back, and rightward movement controls the implement 110 to dump. Moreover, the first input device 246 includes a plurality of implement control buttons which, when engaged, control operations related to the implement 110 including but not limited to: initiating a next machine operation, turning on/off the autonomous mode, initiating an autonomous loading operation, initiating a next goal operation, initiating an autopilot activation operation, initiating an ejector bucket operation, initiating a bucket counter increment operation, and initiating an operation to raise engine rotations per minute (rpm).” Fig. 7, Fig. 7 shows the first input device 246 as part of the ROS 164 and the first input device 246 may be part of a first user interface for the operator to input commands related to autonomous tasks of the work machine.) and one or more output devices configured to output information related to the autonomous tasks to the operator (Col 3 line 51-56 : “The ROS 164 includes a frame 222 (FIG. 5) and a seat 224 configured to receive an operator. The ROS 164 further includes the ROS ECM 186 (FIG. 3), a first interface device 226, a second interface device 228, and an AIS 232. In some embodiments, the ROS 164 may further include a third interface device 230 and/or a fire suppression switch 254.”, Col 19 line 57-67, Col 20 line 1 – 4 : “The first interface device 226 includes a first interface processor 234 and a first interface memory 236 in communication with the first interface processor 234. In an embodiment, the first interface device 226 may be a touch-based display interface configured to receive touch-based input from an operator's bare or gloved finger and/or a conductive stylus. The first interface processor 234 may be implemented by one or more microprocessors or other processors well-known in the art. The first interface processor 234 may execute machine-readable instructions to receive, and display on the first interface device 226, real-time situational awareness features of the machine 100 such as, but not limited to, speed, fuel level, engine temperature, and gage levels, and live video received from the IP camera(s) 198.”, The combination of the first interface device 226 and the first input device 246 together may be considered a first user interface, the display configured to display real-time situational awareness features of the machine such as speed can be considered information related to the autonomous tasks such as autonomously moving from one location to another (autopilot) .); and
a second user interface comprising one or more input devices usable by the operator to manually control operation of the work machine (Col 21 line 45 – 67 : “The second input device 248 (FIG. 3) may be a second joystick or the like and is configured to transmit input signals to the ROS ECM 186 for processing and communicating to the machine 100, via an off-board transceiver 168, for specific operations related to controlling motion thereof. For example, movement of the second input device 248 controls movement and steering of the machine 100 such that forward movement propels the machine 100 in a forward direction, backward movement propels the machine 100 in a reverse direction, leftward movement turns the machine 100 left, and rightward movement turns the machine 100 right.”, Fig. 7, Fig. 7 shows the second input device 248 as part of the ROS 164, further movement of the second input device corresponding to the movement of the machine as disclosed describes manual control of a work machine.),
wherein the first and second user interfaces are configured to receive information from and transmit information to the work machine via the at least  one communication module (Col 3 line 54-63 : “The control system 102 (FIGS. 2-3) disclosed herein includes a Machine Automation System (MAS) 120 disposed on the machine 100 and an off-board system 122. The MAS 120 (FIG. 2) includes a plurality of Vehicle Electronic Control Modules (ECM)s 124, a local transceiver 126, an Ethernet Local Area Network (LAN) 128, a first Controller Area Network (CAN) 130, a second CAN 132, an Autonomy Electronic Control Module (AECM) 134, an environment monitoring system 136, a Remote Shutdown Module (RSM) 138 and a service port 140.”, Col 8 line 57-67 : “The local transceiver 126 is configured to receive (wirelessly) control signals, a mine map 300, safety signals and data from the off-board transceiver 168 (FIG. 3), and is configured to transmit data from the MAS 120 (FIG. 2) to the off-board transceiver 168 (FIG. 3). The received control signals may be generated by a ROS ECM 186 (based on operator input received from the second and third interface devices 228, 230 and the first and second input devices 246, 248) and may control the operation of the machine 100 (FIG. 1) and its systems (e.g., the environment monitoring system 136 (FIG. 2)).”, Col 9 line 3-17 : “The data transmitted by the local transceiver 126 (FIG. 2) to the off-board transceiver 168 (FIG. 3) may include video data (captured by one or more IP cameras 198), audio data (captured by the microphone 200) related to the operation of the machine 100 (FIG. 1) and the work area adjacent to the machine 100, positioning data (including, but not limited to, positional (related) information for the machine 100, distance measurement information, scan data (for the physical mine walls 326 and mine environment) from the LADARs 202 (FIG. 2), machine 100 operational or health related data, and other information collected and transmitted to the off-board system 122 for monitoring/logging by the ROS ECM 186 (FIG. 3), or display/replaying (e.g., video data and audio data) on, for example, the first, second or third interface devices 226, 228, 230.”);
 wherein the at least one wireless communication module comprises: 
a wireless transceiver communicatively connecting the first user interface to the work machine;(Col 4 line 7-12 : “The off-board system 122 (primarily, FIG. 3) may include a ROS 164, an Area Isolation System (AIS) Monitoring System 166, an off-board transceiver 168, an off-board Local Area Network (“Off-board LAN”) 170 and one or more LOS operator consoles 184 (see FIG. 2).”,  Col 23 line 48-58 : “The off-board transceiver 168 (FIG. 3) is disposed remotely from the machine 100. In one embodiment, the off-board transceiver 168 may be an Ethernet-compatible, wireless radio. The off-board transceiver 168 may include one or more antennas 141. The off-board transceiver 168 is in operable communication with the ROS ECM 186, the first, second and third interface devices 226, 228, 230, the first and second input devices 246, 248, the AIS 232, the AIS Monitoring System 166 and the external server 280 via the off-board LAN 170.”); and 
a wireless network adaptor communicatively connecting the second user interface to the work machine over a second wireless channel(Col 4 line 7-12 : “The off-board system 122 (primarily, FIG. 3) may include a ROS 164, an Area Isolation System (AIS) Monitoring System 166, an off-board transceiver 168, an off-board Local Area Network (“Off-board LAN”) 170 and one or more LOS operator consoles 184 (see FIG. 2).”,  Col 23 line 48-58 : “The off-board transceiver 168 (FIG. 3) is disposed remotely from the machine 100. In one embodiment, the off-board transceiver 168 may be an Ethernet-compatible, wireless radio. The off-board transceiver 168 may include one or more antennas 141. The off-board transceiver 168 is in operable communication with the ROS ECM 186, the first, second and third interface devices 226, 228, 230, the first and second input devices 246, 248, the AIS 232, the AIS Monitoring System 166 and the external server 280 via the off-board LAN 170.”, Col 24 line 15-19 : “The off-board LAN 170 (FIG. 3) includes a plurality of off-board communication channels 272 that are either Ethernet or CAN, the off-board router 260 and an off-board Ethernet switch 274, the off-board transceiver 168 and the off-board network switch 262.”, Fig. 3, Fig. 3 shows the off-board router 260 as part of the ROS 164, further the off-board router is in communication with the off-board transceiver 168 which is show to communicate via WiFi with the work machine, therefore it is required that the system comprises a wireless network adaptor communicatively connected the second user interface to the work machine over a second wireless channel.). However, Nelson does not explicitly teach the wireless transceiver communicatively connecting the first user interface to the work machine over a first wireless channel.

However Nelson teaches a third user interface where a wireless transceiver communicatively connecting the third user interface to the work machine over a first wireless channel ((Col 23 line 20-27 : “The LOS operator console 184 (FIG. 2) is disposed off-board the machine 100 and is be configured to accept operator input, to generate control signals for the machine 100 based on the operator input and to wirelessly transmit such control signals to the LOS transceiver 160. These control signals are transmitted by the LOS transceiver 160 to the machine ECM 172 via the second CAN 132 and control the operation of the machine 100”, Col 23 line 38-47 : “For example, in a scenario where the machine is operating in autonomous mode (remote status is selected and autonomous status is selected) and an urgent need arises (for example, the machine 100 moves onto unsupported ground) for the operator to take control of the machine 100, while in line of sight of the machine 100, the operator can take control of the machine via the LOS operator console 184 without having to approach the machine to deselect the autonomous status on the autonomous control switch 282 on the machine.”, Col 28 line 43-47 : “The control method may comprise receiving, by the local transceiver 126 or an LOS transceiver 160 of the MAS 120 disposed on the machine 100, an input control signal from the off-board system 122. In an embodiment, the local transceiver 126 may be a wireless radio.”). Combining the wireless radio channel of the LOS console with the ROS console would then teach a wireless transceiver communicatively connecting the first user interface to the work machine over a first wireless channel).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the ROS of Nelson with the LOS console of Nelson to while within the remote console to communicate while within the line of sight of the work machine as well as while located remotely out of line of sight of the work machine.

38. 	As per Claim 19 it recites a method with limitations substantially the same as claim 9 above and is therefore rejected for the same reason.

39. 	Regarding Claim 10 Nelson teaches
The console of claim 9, further Nelson teaches wherein the first wireless channel includes an RF channel (Col 28 line 43-47 : “The control method may comprise receiving, by the local transceiver 126 or an LOS transceiver 160 of the MAS 120 disposed on the machine 100, an input control signal from the off-board system 122. In an embodiment, the local transceiver 126 may be a wireless radio.) and the second wireless channel includes a WiFi channel (Col 24 line 15-19 : “The off-board LAN 170 (FIG. 3) includes a plurality of off-board communication channels 272 that are either Ethernet or CAN, the off-board router 260 and an off-board Ethernet switch 274, the off-board transceiver 168 and the off-board network switch 262.”, Fig. 3, Fig. 3 shows the off-board router 260 as part of the ROS 164, further the off-board router is in communication with the off-board transceiver 168 which is show to communicate via WiFi with the work machine, therefore it is required that the system comprises a wireless network adaptor communicatively connected the second user interface to the work machine over a second wireless channel.).

40. 	As per Claim 20 it recites a method with limitations substantially the same as claim 10 above and is therefore rejected for the same reason.


Conclusion

41.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668